The plaintiff in error, hereinafter referred to as the defendant, was convicted of burglary in the second degree, and his punishment fixed at two years in the state penitentiary; from which judgment the defendant has appealed to this court.
No brief has been filed in support of the eight errors assigned by the defendant, alleged to have been committed by the trial court, and no appearance made for oral argument. We have carefully read the record and find no fundamental or prejudicial errors sufficient to reverse the case. The defendant having failed to file a brief, or have any one appear to argue the case for him, it is presumed he has abandoned his appeal.
The judgment is affirmed.
EDWARDS, P.J., concurs. CHAPPELL, J., not participating. *Page 174